DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 2, 5-10 and 12-16 are allowable. Claims 3, 4, and 17-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions and species, as set forth in the Office action mailed on 18 October 2021, is hereby withdrawn and claims 3, 4, and 17-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claim 10 directed to an invention non-elected without traverse.  Accordingly, claim 10 has been cancelled.

Response to Amendments and Arguments
Applicant’s amendments and arguments, filed 6 June 2022, with respect to rejections under 35 U.S.C. § 112 have been fully considered and are persuasive. Applicant has amended the claims and has overcome the rejections of record. Accordingly, the 35 U.S.C. § 112 rejections have been withdrawn. 

Applicant’s amendments and arguments, filed 6 June 2022, with respect to rejections in view of Harada, and Menard in view of Ponrouch have been fully considered and are persuasive. The applicant has amended the claims such that the thickness of the coating is 0.3-0.8 nm which was a previously recited range in claim 11. None of the references of record teach the thickness of the carbon coating is within this newly added range. Accordingly, the rejections in view of Harada and also Menard in view of Ponrouch have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is that of Harada, Menard and Ponrouch (cited in the previous office action). 
None of the references of record teaches that a coating of carbon is 0.3 to 0.8 nm in thickness.
At the time of filing no prior art was found that could be used alone or in combination with other prior art, including the cited prior art, which would have rendered the instant claims anticipated or obvious to a person having ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Andrew J. Oyer/Primary Examiner, Art Unit 1767